Citation Nr: 0931820	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-32 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a nervous disorder, 
including as secondary to psoriasis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the Veteran's 
March 2005 claim for entitlement to service connection for 
psoriasis, hypertension, and a nervous disorder.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in May 2009.

Additional evidence was received in June 2009, and the 
Veteran waived its review by the RO.  See 38 C.F.R. § 20.1304 
(2008).  The Board will consider that evidence accordingly.

The issue of entitlement to service connection for a nervous 
disorder, including as secondary to psoriasis, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's psoriasis 
was incurred in service.

2.  There is no evidence of hypertension during service, 
within one year after service, or for many years thereafter.

3.  The evidence of record indicates that the Veteran's 
hypertension is not related to service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
his psoriasis was incurred in active service.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 
& West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An August 2005 letter, provided by the RO to the Veteran 
before the October 2005 rating decision, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the Veteran of what evidence was needed to 
establish his service connection claim, what VA would do and 
had done, and what evidence he should provide.  The letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran is 
not prejudiced thereby, because this decision represents a 
full grant of the benefit which the Veteran is seeking on 
appeal with respect to the issue of entitlement to service 
connection for psoriasis.  The RO will address the degree of 
disability and the effective date of an award at the time the 
Board's decision is implemented.  Also, since the Veteran's 
claim for service connection for hypertension is being 
denied, neither a disability rating nor an effective date 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.  At his 
May 2009 Board hearing, the Veteran stated that he had no 
relevant private medical records.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Psoriasis

The Veteran contends that he developed psoriasis in service.  
At his May 2009 hearing before the undersigned Veterans Law 
Judge, he stated that he first experienced psoriasis in 1978, 
during his time in service.  He also stated that he has 
continuously experienced the symptoms of psoriasis since 
1978.  The Veteran noted that he tried self-medicating his 
psoriasis until approximately 2002, when he sought treatment 
from VA.  He explained that he was unaware that he was 
eligible for treatment in VA hospitals until that time.

The Veteran's service treatment records show no diagnosis of 
psoriasis or other skin condition in his July 1976 enlistment 
examination.  The Veteran was first diagnosed with psoriasis 
in February 1978.  In March 1978, the Veteran was given a 
dermatology consult, at which psoriasis was again diagnosed.  
The clinician noted that the Veteran had had psoriasis for 
three months-that is, since January 1978.  The Veteran's 
skin was found to be normal on clinical evaluation at his 
June 1980 separation examination.

In June 2005, the Veteran was diagnosed with and treated for 
psoriasis by a VA clinician.  The clinician found psoriasis 
flare-ups on the Veteran's hands, elbows, knees, calves, and 
scalp.  The clinician noted that the Veteran had a history of 
psoriasis for over 20 years, that he had previously 
controlled the condition with medication, and that he had 
been having intermittent psoriatic lesions since running out 
of medications one year ago.

The Veteran has provided competent lay evidence of continuity 
of symptomatology of psoriasis.  38 C.F.R. §§ 3.159(a)(2), 
3.303(b).  Specifically, although the Veteran is not 
competent to diagnose the nature of the disorder, the Veteran 
has personal knowledge of his skin condition during and after 
service, and observed the same.  38 C.F.R. § 3.159(a)(2).  In 
his May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran described his skin condition and treatment 
from its diagnosis to the present in great detail.  38 C.F.R. 
§ 3.303(b).  Significantly, the Veteran's statement that his 
skin condition began in service is corroborated by two 
documented diagnoses of psoriasis in the Veteran's service 
treatment record, as well as an in-service clinician's March 
1978 note that the psoriasis had its onset in service, and a 
June 2005 diagnosis of psoriasis by a VA clinician.

The Veteran has also provided additional lay statements from 
two fellow servicemen, dated June 2009, who stated that they 
had served with the Veteran since 1976 and 1979, 
respectively.  They both noted that the Veteran has had 
psoriasis ever since they have known him.  Although the two 
fellow servicemen are not competent to provide a medical 
diagnosis of psoriasis, they are competent to observe that 
the Veteran had, and continues to have, a skin condition.  
38 C.F.R. 
§ 3.159(a)(2).

Despite this medical and lay evidence, there are two 
complicating factors.  First, although one of his fellow 
servicemen stated that he had observed psoriasis on the 
Veteran since 1976, he was not, in fact, found to have that 
condition until 1978.  Second, although the Veteran has 
diagnoses of psoriasis both during service and during the 
pendency of his claim, he was not diagnosed with that 
condition on his separation examination.

On balance, resolving reasonable doubt in the Veteran's 
favor, the Board finds that the diagnoses of psoriasis in 
June 2005, combined with the Veteran's lay statements, lay 
statements by his fellow servicemen, and the contemporaneous 
documented evidence of in service, provides sufficient 
probative evidence of continuity of symptomatology to 
outweigh the finding in his June 1980 separation examination.  
38 C.F.R. § 3.102.

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's psoriasis was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.

Hypertension

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he developed hypertension in 
service.  At his May 2009 hearing before the undersigned 
Veterans Law Judge, he stated that he believes that he 
developed hypertension while on active duty because he was 
"kind of like high strung up on a flight deck."  However, 
he stated that he was never treated for any elevated blood 
pressure readings while on active duty.  He also noted that 
he was first diagnosed with hypertension more than five years 
after service-between 1986 and 1990.  The Veteran stated 
that he is currently taking medication for high blood 
pressure.

By analogy to the regulation for determining increased 
ratings, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
states that the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater.

The Veteran's service treatment records show no diagnoses of 
hypertension or high blood pressure.  At his July 1976 
enlistment examination, the Veteran had a blood pressure of 
132/80 (expressed as systolic/diastolic).  Also, the 
Veteran's heart and vascular system were found to be 
clinically normal.  At his June 1980 separation examination, 
the Veteran had a blood pressure of 112/68, and his heart and 
vascular system were again found to be clinically normal.

In March 2005, the Veteran sought treatment at a VA emergency 
room for chest pains.  The clinician noted that the Veteran 
had a history of hypertension, which had been diagnosed two 
years ago-in 2003.  He also noted that the Veteran had 
stopped his treatment after learning yoga and breathing 
exercises a year ago.  The Veteran had a blood pressure of 
116/94.  The clinician stated that he would follow up on the 
Veteran's blood pressure at his next appointment, and would 
consider antihypertensive therapy if his diastolic blood 
pressure remains elevated.

In June 2005, a VA clinician found that the Veteran had a 
blood pressure of 134/86.

As the Veteran has stated, and his service treatment records 
confirm, he was not diagnosed with high blood pressure or 
hypertension while in service.  Moreover, the Veteran has 
submitted no competent medical evidence of a nexus between 
his hypertension and his time in service.  Although the 
Veteran has asserted that his hypertension is related to his 
time in service, as a layperson with no apparent medical 
expertise or training, the Veteran is not competent to 
comment on the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board further finds that the evidence of record does not 
warrant ordering a VA medical examination.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
establish that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period.  As noted above, the 
Veteran's service treatment records show that he did not have 
a diagnosis of high blood pressure or hypertension while in 
service, or within the presumptive period of one year from 
the date of termination of service.  Consequently, a VA 
medical examination is not required in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because there is no medical 
evidence showing that hypertension manifested to a degree of 
10 percent within a year of service separation.  38 C.F.R. §§ 
3.303(b), 3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present.  Consequently, he is not entitled 
to a grant of service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hypertension; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, 
entitlement to service connection for hypertension must be 
denied.


ORDER

Service connection for psoriasis is granted.

Service connection for hypertension is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a nervous disorder, including as secondary to his 
service-connected psoriasis.  VA's duty to assist includes a 
duty to provide adequate notice with respect to the Veteran's 
claim for secondary service connection, and to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In its October 2005 rating decision, the RO addressed the 
Veteran's claim for entitlement to service connection for a 
nervous disorder on a theory of direct service connection, 
but did not address the claim on the theory of secondary 
service connection, because service connection for psoriasis 
had not yet been established.

At his May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran raised the theory of secondary service 
connection, stating that he had developed depression because 
people back away from him, refuse to shake his hand, and deny 
him employment, because of his psoriasis.  See pp. 8-9.  In 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  Id. at 
1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 
2009).  The Federal Circuit and the Court, however, have 
clarified that alternative theories of entitlement to the 
same benefit do not constitute separate claims, but are 
instead encompassed within a single claim.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of 
a claim by the Board is a decision as to all potential 
theories of entitlement, not just those considered and 
rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).  Consequently, on 
remand, the Agency of Original Jurisdiction (AOJ) should 
address both theories of entitlement, direct and secondary.

On remand, the AOJ should obtain all of the medical records 
showing treatment for a nervous disorder since June 2005, 
which are not already of record.

The Veteran should be afforded a VA examination to determine 
the nature, extent, and etiology of his claimed nervous 
disorder.  Specifically, the examiner is asked to draw a 
medical conclusion as to whether it is at least as likely as 
not that the Veteran's nervous disorder, if any, was incurred 
or aggravated in service.

Additionally, the examiner is asked to draw a medical 
conclusion as to whether the Veteran's nervous disorder, if 
any, was incurred or aggravated at any time (during or after 
service) as a result of his service-connected psoriasis.  In 
forming this conclusion, the examiner should determine the 
baseline level of severity of the claimed nervous disorder 
established either by medical evidence created before the 
onset of aggravation, or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the claimed nervous disorder.

In making his conclusion, the examiner should review the 
claims file, and note that he has done so in his report.  The 
examiner should review the Veteran's March 2005 treatment 
record, in which he stated that he was depressed, and noted 
his homelessness and joblessness, the recent death of his 
sister, and an incident in which a former colleague robbed 
him of his van at gunpoint.  In that examination, the Veteran 
also denied any history of or treatment for a psychiatric 
condition.  The examiner should also note the Veteran's 
August 2006 statement that his nervous disorder was caused by 
exposure to asbestos in service.  Finally, the examiner 
should note the transcript of the Veteran's May 2009 hearing, 
in which he claimed that he has depression because his 
service-connected psoriasis causes people to back away from 
him, refuse to shake his hand, and deny him employment.  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran should be provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
with respect to his claimed nervous disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
detailing the laws and regulations 
pertinent to establishing a claim of 
entitlement to service connection for a 
nervous condition as secondary to his 
service-connected psoriasis.  In 
particular, the AOJ must send the Veteran 
a corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation. 

Also, send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for a nervous 
disorder is granted on appeal, as outlined 
by the Court in Dingess, supra.  The 
Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a nervous disorder 
since June 2005, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

3.  After completion of the above, 
schedule the Veteran for a psychiatric 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of his claimed nervous disorder.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner's report should so indicate.  The 
examiner should express opinions as to a) 
whether it is at least as likely as not 
(50% or greater probability) that the 
Veteran's claimed nervous disorder was 
incurred or aggravated in service; and b) 
whether it is at least as likely as not 
(50% or greater probability) that the 
Veteran's claimed nervous disorder was 
incurred or aggravated at any time during 
or after service as a result of his 
service-connected psoriasis.  Rationale 
for opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefore.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
claimed nervous disorder, including as 
secondary to the Veteran's service-
connected psoriasis.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The Veteran and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


